SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of November 2007 Commission File Number 1-14858 CGI Group Inc. (Translation of Registrant’s Name Into English) 1130 Sherbrooke Street West 7th Floor Montréal, Québec CanadaH3A 2M8 (Address of Principal Executive Offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-FForm 40-F ü Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Note: Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Note: Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant's "home country"), or under the rules of the home country exchange on which the registrant's securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant's security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. YesNoü If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-. Enclosure:Press Release dated November 14, 2007. This Form 6-K shall be deemed incorporated by reference in the Registrant’s Registration Statement on Form S-8, Reg. Nos. 333-13350, 333-66044, 333-74932 and 333-112021. PRESS RELEASE Stock Market Symbols GIB.A (TSX) GIB (NYSE) CGI REPORTS 9.1% YEAR-OVER-YEAR REVENUE GROWTH IN Q4 WHILE IMPROVING NET EARNINGS BY 66% Caps off strong fiscal 2007, growing EPS by 78% and generated operating cash flow of $550.2million Highlights Q4 F2007 vs Q4 F2006 ·Revenue up 9.1% to $922.8 million ·Adjusted EBIT up 11% to $101.5 million ·Net earnings up 66% to $65.6 million ·EPS up 67% to 20 cents ·Cash generated by operating activities up 132% to $120.4 million, or $0.36 per share Fiscal 2007 vs Fiscal 2006 ·Revenue up 6.7% to $3.71 billion ·Adjusted EBIT up 31% to $407.8 million ·Net earnings up 61% to $236.4 million ·EPS up 78% to 71 cents ·Cash generated by operating activities up 80% to $550.2 million, or $1.65 per share Montreal, Quebec – November 14, 2007– CGI Group Inc. (TSX: GIB.A; NYSE: GIB) reported fourth quarter revenue of $922.8 million, up 9.1% compared with $845.8 million in the fourth quarter of 2006. On a constant currency basis, this represents growth of 11.3%. Adjusted EBIT in Q4 2007 was $101.5 million, or 11.0% of revenue. This is an 11.4% increase compared with adjusted EBIT of $91.1 million or 10.8% of revenue in Q4 2006. Net earnings in the fourth quarter were $65.6 million, for a net margin of 7.1%. This is an improvement of 66% compared with net earnings of $39.5 million for a net margin of 4.7% in Q4 2006. Earnings per share were 20 cents in the fourth quarter, compared with 12 cents in the fourth quarter of 2006, representing an increase of 67%. Cash generated by operating activities totaled $120.4 million in the fourth quarter. This represents an improvement of 132% compared with $51.8 million generated in Q4 of fiscal 2006. As part of its Normal Course Issuer Bid, the Company repurchased 5.6 million shares in addition to making $31.5 million dollars in net debt repayments during the fourth quarter of 2007. In the fourth quarter, new contract bookings totaled $840.9 million, an improvement of 82% from the same period last year. In $ millions except margin, share data amounts and DSO Q4-2007 Q4-2006 Revenue $922.8 $845.8 Year-over-year growth @ constant currency 11.3% (4.0%) Adjusted EBIT margin 11.0% 10.8% Net earnings $65.6 $39.5 Net earnings margin 7.1% 4.7% Basic and diluted EPS $0.20 $0.12 Weighted average number of outstanding shares (diluted) 334,520,373 337,497,214 Number of shares outstanding at end of period 324,753,874 331,693,044 DSO (Days of sales outstanding) 44 52 Total long-term debt $473.2 $813.3 “Our fourth quarter results continued to show a strengthening of all key performance indicators, including double digit revenue growth and industry leading margins,” said Michael E. Roach, President and Chief Executive Officer. “The enhancements we made to our business development model have significantly increased our ongoing ability to consistently and profitably grow our business globally.” Fiscal 2007 results Revenue for fiscal 2007 was up 6.7% to $3.71 billion, compared with $3.48 billion in fiscal 2006. This represents 7.1% year-over-year growth at constant currency. Fiscal 2007 adjusted EBIT was $407.8 million, or 11.0% of revenue. This is an increase of $97.5million or 31% compared with $310.3 million in F2006. Net earnings in fiscal 2007 were $236.4 million for a net margin of 6.4%. This represents a 61% increase compared with $146.5 million in fiscal 2006, or a net earnings margin of 4.2%. On a fully diluted earnings per share basis, the Company reported 71 cents compared with 40 cents in fiscal 2006, representing an increase of 78%. In fiscal 2007, CGI generated $550.2 million in cash from operations, or $1.65 per share. This is an 80% improvement compared with $305.6 million in cash generated during fiscal 2006. As part of its Normal Course Issuer Bid, the Company repurchased more than 12.3 million shares of CGI during the fiscal year for an investment of $126.4 million. In addition, net debt repayments of $331.0 million were made over the last twelve months, for a net debt to capitalization ratio of 16.8%. As a result, the Company finished fiscal 2007 with $88.9 million in cash and cash equivalents on hand. In fiscal 2007, new contract signings totaled $3.3 billion or 0.9x revenue. This includes a bookings adjustment of $200 million reflecting the mutually agreed upon cancellation of a binding MOU with CAE that had been booked in Q3. Including this impact and currency fluctuations, the Company’s backlog at year-end stood at $12.0 billion. In $ millions except margin, share data amounts and DSO FY2007 FY2006 Revenue $3,711.6 $3,477.6 Year-over-year growth @ constant currency 7.1% (2.8%) Adjusted EBIT margin 11.0% 8.9% Net earnings before restructuring costs related to specific items $251.1 $191.3 Margin 6.8% 5.5% Basic EPSbefore restructuring costs Diluted EPS before restructuring costs $0.76 $0.75 $0.53 $0.52 Restructuring costs related to specific items (net of tax) $14.7 $44.7 Net earnings $236.4 $146.5 Margin 6.4% 4.2% Basic EPS Diluted EPS $0.72 $0.71 $0.40 $0.40 Weighted average number of outstanding shares (diluted) 333,876,564 364,706,656 Number of shares outstanding at end of period 324,753,874 331,693,044 Total long-term debt $473.2 $813.3 Interest on long-term debt $41.8 $43.3 Net debt to capitalization ratio 16.8% 27.2% DSO (Days of sales outstanding) 44 52 Order backlog $12,042 $12,722 Note: Audited 2007 Annual Financial Statements are available on www.cgi.com and will be filed with both SEDAR and EDGAR.All dollar figures are in Canadian dollars, unless otherwise specified. “Fiscal 2007 was a very successful year for CGI. Throughout the year, we were able to significantly enhance shareholder value by focusing on delivering on the fundamentals necessary for sustained profitable growth. We grew revenue while significantly increasing profitability and cash flow as we continue to implement our build and buy strategy,” added Roach. “In addition, we were able to significantly reduce our debt and buy back shares for a total investment of $459.5 million. We entered our F2008 in excellent position to continue to profitably grow our business.” Fourth Quarter and full-year F2007 Results Conference Call Senior management will host a conference call to discuss results at 9 a.m. Eastern time this morning. Participants may access the call by dialing (877)922-4773 or on the Web at www.cgi.com. Supporting slides for the call will also be available. For those unable to participate on the live call, a podcast and copy of the slides will be archived for download at www.cgi.com. Investor Day: Friday, November 16, 2007 CGI will be hosting an Investor Day for equity analysts and institutional shareholders on Friday, November 16th from 8 a.m.-2 p.m. in New York City. Interested parties are invited to tune into the live webcast via www.cgi.com. Please note that registration for this event was by invitation only and is now closed. About CGI Founded in 1976, CGI Group Inc. is one of the largest independent information technology and business process services firms in the world. CGI and its affiliated companies employ approximately 26,000 professionals. CGI provides end-to-end IT and business process services to clients worldwide from offices in Canada, the United States,
